2022 WI 66

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2020AP1616-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Nathan E. DeLadurantey, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant-Appellant,
                            v.
                       Nathan E. DeLadurantey,
                                 Respondent-Respondent.

                        DISCIPLINARY PROCEEDINGS AGAINST DELADURANTEY

OPINION FILED:         July 8, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per curiam. ANN WALSH BRADLEY, J., filed a concurring opinion.
NOT PARTICIPATING:



ATTORNEYS:
                                                                     2022 WI 66
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.   2020AP1616-D


STATE OF WISCONSIN                         :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Nathan E. DeLadurantey,
Attorney at Law:

                                                                  FILED
Office of Lawyer Regulation,
                                                              JUL 8, 2022
            Complainant-Appellant,
                                                                Sheila T. Reiff
      v.                                                     Clerk of Supreme Court


Nathan E. DeLadurantey,

            Respondent-Respondent.




      ATTORNEY      disciplinary   proceeding.         Attorney         publicly

reprimanded.


      ¶1    PER CURIAM.     The Office of Lawyer Regulation (OLR)

appeals Referee Robert E. Kinney's report recommending that the

court dismiss the disciplinary complaint filed against Attorney

Nathan     E.    DeLadurantey   alleging   one      count      of     offensive

personality in violation of the Attorney's Oath, Supreme Court

Rule (SCR) 40.15,1 enforced pursuant to SCR 20:8.4(g).2

      1SCR 40.15 (Attorney's Oath) provides in relevant part:                    "I
will abstain from all offensive personality . . .."
                                                                            No.     2020AP1616-D



      ¶2      The OLR maintains that Attorney DeLadurantey's conduct

to Attorney H.M., an associate in his law firm, constituted

offensive      personality          and        that        a     private     reprimand            is

appropriate.       Attorney DeLadurantey asks the court to accept the

referee's recommendation and dismiss the offensive personality

charge such that no costs would be imposed.                               Alternatively, if

the   court      concludes      that      he    committed          misconduct,          Attorney

DeLadurantey seeks a private reprimand and asks the court to

significantly       reduce      the     costs,        which       are   $20,530.47          as    of

November    4,     2021.        The     OLR     maintains          that    full     costs        are

appropriate.

      ¶3      We   have      no     difficulty             concluding        that       Attorney

DeLadurantey's conduct to H.M., as alleged in the complaint,

constituted offensive personality in violation of SCR 40.15, as

enforced      pursuant     to     SCR     20:8.4(g).              Constrained          by   prior

precedent, we elect to impose a public reprimand rather than a

more severe sanction.             We take issue with several aspects of the

referee's report and for the reasons explained herein we reduce
the costs by $2,960.37 and direct Attorney DeLadurantey to pay

costs of $17,570.10.            Restitution is not at issue; because this

case solely concerns Attorney DeLadurantey's offensive conduct,

there are no funds to restore.

      ¶4      Attorney DeLadurantey was admitted to practice law in

Wisconsin     in   2007    and     practices          in       Brookfield.        He    has      not


      2SCR 20:8.4(g) provides:    "It is professional misconduct
for a lawyer to violate the attorney's oath."

                                               2
                                                                          No.     2020AP1616-D



previously been disciplined.                Attorney DeLadurantey and H.M.,

the grievant, graduated from the same law school, which is not

American    Bar     Association      (ABA)      accredited.             They     met    at   an

alumni     event.      In    2012,     Attorney        DeLadurantey,            by    then   an

established        attorney,     hired      H.M.       as     a     junior       associate.

Attorney     DeLadurantey's          busy       consumer          litigation          practice

required both Attorney DeLadurantey and H.M. to work evenings

and   weekends      and     required     extensive          travel      for     interviews,

depositions, and litigation.

      ¶5     It is undisputed that Attorney DeLadurantey and H.M.

developed     a     friendship    and     that     they       socialized,            exercised

together,     communicated       frequently        by       text       message,       went   on

social outings during work travel, and generally spent a lot of

time together.         H.M. worked at the firm until October 2017.

About five months after her departure, H.M. filed a grievance

with the OLR alleging that her departure was due to Attorney

DeLadurantey's pattern of inappropriate behavior toward her that

at times constituted sexual harassment.
      ¶6     The    complaint    alleges        that    in    2014,       H.M.       spoke   to

Attorney     DeLadurantey        about       the       need       to     maintain        clear

boundaries in their social and professional relationship.                                    In

July 2015, Attorney DeLadurantey asked H.M. to travel with him

to Door County to prepare for an upcoming trial.                                H.M. agreed

and went to Door County with him but alleged this request made

her   uncomfortable,        although     she     did    not       communicate         this   to

Attorney DeLadurantey.           When Attorney DeLadurantey suggested a


                                            3
                                                                     No.    2020AP1616-D



second trip for further trial preparation, H.M. told Attorney

DeLadurantey that she would not join him on a second trip.

     ¶7     Later in 2015, Attorney DeLadurantey and H.M. had a

trial scheduled in Florida.           Attorney DeLadurantey rented a two

bedroom Airbnb accommodation for them.                       During their stay in

Florida, on one occasion H.M. took a nap on the couch in the

common    space   and   when    she    awoke,        Attorney    DeLadurantey        was

napping on the same couch and told her he did not want to be

alone.      On the same trip, while shopping together, Attorney

DeLadurantey suggested H.M. purchase some "lucky underwear" for

the forthcoming trial and gave her some money.                        H.M. reported

that these incidents made her uncomfortable.3

     ¶8     The complaint alleged that in 2015 while they were

traveling    together      on    an      airplane,       Attorney          DeLadurantey

suggested H.M. put her legs across his lap.                          H.M. declined.

Attorney    DeLadurantey    then      pulled        H.M.'s    legs   over     his   lap.

When H.M. removed her legs, Attorney DeLadurantey attempted to

pull H.M.'s head onto his shoulder.                   H.M. alleges that several
times     between   late        summer        and     December       2015     Attorney

DeLadurantey placed his hand on H.M.'s leg above her knee while


     3 H.M. explained that she did not feel comfortable
confronting Attorney DeLadurantey because she was concerned for
her employment security.    The complaint alleged that Attorney
DeLadurantey would tell H.M. she was lucky to have a job with
him because it was unlikely another law firm would hire her or
pay her what she was earning with his firm, because she (like
Attorney DeLadurantey) was not a graduate of an ABA accredited
law school.   The complaint alleged Attorney DeLadurantey told
H.M. she did not possess the skills to manage her own law firm.

                                          4
                                                                        No.     2020AP1616-D



they were driving together.                  The complaint alleges that during

this same period, on several occasions, Attorney DeLadurantey

took and held H.M.'s hand.                  The complaint further alleges that

in    December     2015,      H.M.    expressed       discomfort     about       unwelcome

physical      contact      and    asked      Attorney      DeLadurantey       to    respect

"clear boundaries."              She says Attorney DeLadurantey apologized

and agreed to modify his behavior.

       ¶9     In   February        2016,      Attorney      DeLadurantey        and      H.M.

traveled to San Francisco, California for depositions.                             Attorney

DeLadurantey rented a two bedroom Airbnb accommodation; each had

their own bedroom.            One evening, H.M. was watching television in

a    common   area     when      Attorney     DeLadurantey        approached       her    and

began rubbing her back and rubbing his arms up and down her arms

and legs in a suggestive manner.                   H.M. alleges she was upset and

scared, left the common area and went to her bedroom.                              Attorney

DeLadurantey       then    texted     H.M.     from     within    the     accommodation,

asking: "Can I try and fix the awkwardness?"                        H.M. responded by

text:       "I'm pretty sure I'm going to throw up shortly - I'm
struggling not to."

       ¶10    Later       that       same      evening,       H.M.      and        Attorney

DeLadurantey       spoke         together     in     the    kitchen       and      Attorney

DeLadurantey told H.M. he wanted to take her upstairs to her

bedroom and "hold her."               H.M. said no.           Attorney DeLadurantey

left the kitchen.             When H.M. went to her bedroom later, she

found    Attorney       DeLadurantey         lying    in    her    bed.         H.M.     told

Attorney DeLadurantey she was not going to share a bed with him
and     Attorney      DeLadurantey          left   H.M.'s     bedroom.           The     next
                                              5
                                                               No.       2020AP1616-D



morning, Attorney DeLadurantey admitted to H.M. that his actions

the previous night had been inappropriate, attributed them to

intoxication, and apologized.            Attorney DeLadurantey does not

dispute this incident occurred.

    ¶11    H.M. and Attorney DeLadurantey agree that thereafter,

their personal and working relationship deteriorated.                     Conflicts

arose regarding H.M.'s vacation time and her responsibilities to

the firm while she was on vacation.             H.M. alleged that Attorney

DeLadurantey was more critical of her work.              She says he made it

clear that he preferred her to wear makeup, and commented she

looked like "trash" when she did not.              Once in 2016, Attorney

DeLadurantey told H.M. she could not attend a luncheon with a

third party because she was not wearing makeup.                          In October

2017, H.M. told     Attorney DeLadurantey she had applied for a

position   with   another    firm.       They     ultimately     negotiated        a

severance package and H.M. left the firm in late October 2017.

    ¶12    On   September    29,   2020,    the    OLR   filed       a    complaint

against Attorney DeLadurantey alleging that by subjecting H.M.
to physical contact and sexual advances, and to inappropriate

comments   regarding   her   physical      appearance,    in     each      instance

Attorney DeLadurantey violated SCR 20:8.4(i)4 (sexual harassment)

    4  SCR 20:8.4(i) provides:  "It is professional misconduct
for a lawyer to harass a person on the basis of sex, race, age,
creed, religion, color, national origin, disability, sexual
preference or marital status in connection with the lawyer's
professional activities."  The OLR dismissed this charge.   The
court is perplexed as to why the OLR elected to dismiss the
sexual harassment charge on this record, but that issue is not
before us.

                                     6
                                                                               No.    2020AP1616-D



and did not abstain from offensive personality in violation of

the Attorney's Oath, SCR 40.15, enforced via SCR 20:8.4(g).                                     The

OLR sought a private reprimand.

       ¶13     Attorney DeLadurantey filed an answer admitting some

but not all of the factual allegations, providing context for

others,       and     denying       he     committed         professional            misconduct.

Referee Kinney was appointed on December 10, 2020.                                     Extensive

discovery ensued. Hundreds of pages of exhibits, photographs,

and     text        messages       were      produced,        as        well     as     Attorney

DeLadurantey's and H.M.'s deposition transcripts.

       ¶14     On     May    17,     2021,       shortly          before       the     scheduled

evidentiary         hearing,       the    OLR    dismissed        the    sexual       harassment

charge, SCR 20:8.4(i), and Attorney DeLadurantey agreed to enter

a     "no    contest"       plea     to    the       offensive      personality          charge,

SCR 40.15 enforced pursuant to SCR 20:8.4(g).                                  Referee Kinney

agreed that the complaint provided a sufficient factual basis

for    the     offensive       personality           charge       and    accepted       Attorney

DeLadurantey's         no-contest         plea.         No    evidentiary            hearing    was
held.        The only remaining issue was discipline; both parties

requested a private reprimand.                       The referee ordered briefing on

the question of appropriate discipline.

       ¶15     Following           receipt        of        the     briefing           regarding

discipline, the referee filed a 23-page report concluding that

Attorney       DeLadurantey         committed         the    alleged       misconduct5         but,

       Finding #3 of the referee's report explicitly confirms the
       5

referee's previous determination that that the complaint
provides an adequate factual basis for the offensive personality
charge.

                                                 7
                                                                      No.     2020AP1616-D



based on the referee's own "additional findings,"6 the referee

recommends we dismiss the complaint and/or impose no discipline

on Attorney DeLadurantey.              The OLR appeals.

      ¶16   On an appeal from a referee's report, we will affirm a

referee's findings of fact unless they are found to be clearly

erroneous and we review the referee's conclusions of law on a

de novo basis.          In re Disciplinary Proceedings Against Inglimo,

2007 WI 126, ¶5, 305 Wis. 2d 71, 740 N.W.2d 125.                            We determine

the appropriate level of discipline given the particular facts

of each case, independent of the referee's recommendation, but

benefiting       from    it.      In    re   Disciplinary      Proceedings         Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶17   The      referee's         report    is     concerning          in     several

respects.        It is internally inconsistent, contains superfluous

and   in    some    instances          clearly   erroneous      factual          findings,

reflects    an     incorrect      application      of   law,    and    expresses       the

concerning       opinion       that     Attorney      DeLadurantey's          inebriated

sexual advances to his employee in San Francisco violates no
rule of professional conduct and merits no discipline.                              First,

the referee's report is internally inconsistent.                            The referee

explicitly finds that the complaint forms an adequate factual

basis for Attorney DeLadurantey's no contest plea to offensive

personality,       but     then       inconsistently     states       that        Attorney

DeLadurantey's conduct was not offensive and thus recommends we

      6Finding   #4   of  the   referee's  report  states  that
"[a]dditional   findings  appear   below."    Those "additional
findings" are recounted in a narrative form.

                                             8
                                                                          No.       2020AP1616-D



dismiss the charge and/or impose no discipline.                            A referee can

reject     a    previously        accepted     no   contest    plea        and        recommend

dismissal       of    a    previously      admitted     violation.               See     In   re

Disciplinary         Proceedings         Against     Clark,        2016        WI     36,     368

Wis. 2d 409, 878 N.W.2d 662 (following attorney's entry of a no

contest plea to charge in a disciplinary complaint, the referee

concluded that the OLR had failed to meet its burden of proof

with respect to that charge).                 That is not what the referee has

done here.          Rather, the report contains conflicting and thereby

confusing findings of fact and conclusions of law as to whether

Attorney DeLadurantey engaged in offensive personality.

      ¶18      The    referee's       narrative      recounting           of     "additional

findings"       is    also       problematic.        Most     of     these          additional

findings       pertain     to    whether     Attorney   DeLadurantey                engaged   in

sexual harassment in violation of SCR 20:8.4(i).                                However, the

OLR   dismissed           that     charge.7         Unaccountably,              the     referee

nonetheless proceeded to make a number of wholly superfluous

factual        findings      regarding        whether   Attorney           DeLadurantey's
conduct legally constituted sexual harassment.                            These findings

include various credibility determinations that far exceed the

scope of the complaint, which was the agreed upon basis for

Attorney DeLadurantey's no contest plea to a violation of the

Attorney's Oath.

      ¶19      In    making      these     additional       findings,           the     referee

purported to distill what he deems "uncontroverted facts" from

      7   See supra at ¶14.

                                              9
                                                                        No.     2020AP1616-D



the voluminous discovery record.                 Yet, many of these findings

are   not    derived      from    "uncontroverted           facts."           Rather,    the

referee offers his opinion and interpretation of many disputed

factual events despite the absence of any stipulation or witness

testimony        on    which      to      base       his     implicit          credibility

determinations.           There     was     no   reason      for    the       referee     to

undertake a lengthy legal analysis of a claim that the OLR had

dismissed, and the expansive scope of the referee's "additional"

findings of fact far exceed what was necessary to confirm an

adequate factual basis or to recommend a sanction. Moreover the

"additional"       factfinding      resulted     in    the    referee         turning    the

tables and blaming the victim seemingly for being present during

Attorney     DeLadurantey's         several      incidents         of    inappropriate,

harassing, offensive, and boorish behavior.

      ¶20    We will overturn a referee's factual findings if those

findings     are      clearly    erroneous.          Several       of    the     referee's

"additional        findings"      are     also   clearly      erroneous.            In    re

Disciplinary Proceedings Against Boyle, 2015 WI 110, ¶41, 365
Wis. 2d 649, 872 N.W.2d 637.

      ¶21    The referee found that Attorney DeLadurantey "asked"

to escalate the relationship with H.M. in San Francisco.                                 This

finding     is   clearly    erroneous.           A    law    firm       owner    drunkenly

groping a subordinate attorney is not a request, nor is getting

into a subordinate attorney's bed on a business trip without her

consent.

      ¶22    The referee found that Attorney DeLadurantey's sexual
advances to H.M. in San Francisco were not "unwelcome" and that
                                            10
                                                                    No.    2020AP1616-D



H.M.       could    not    have    experienced     a     hostile    or    toxic     work

environment        based    on    certain   information      the   referee    gleaned

from the record. This "information" consisted of photographs of

H.M.       and   Attorney    DeLadurantey        taken     while   they    stayed     at

"various beach accommodations" on business trips;8 the fact that

H.M. was well compensated; that Attorney DeLadurantey gave H.M.

more than the usual amount of professional authority, including

management         consultation;     and    that   after    the    incident    in    San

Francisco, H.M. remained employed at the firm for almost 20

months.          The referee's apparent assumption that a preexisting

friendship, pleasant surroundings, or a decent salary precludes

an   employee       from    being    subjected     to    offensive,       hostile,   or

unwelcome conduct by one's boss is clearly erroneous.9

       ¶23       Compounding these erroneous "additional findings" is

the fact that on this record, it was unnecessary for the referee

       The record contains a number of photos that show Attorney
       8

DeLadurantey and H.M. and occasionally another firm employee at
various client locations and vacation spots smiling at a camera.
None depict any intimate contact.

       The referee also found that Attorney DeLadurantey's
       9

comments to H.M. regarding her dress and use of makeup could not
support a charge of "offensive personality."          Because we
determine that the incident in San Francisco, standing along,
was sufficient to substantiate the offensive personality charge,
we need not decide whether these allegations, standing alone,
might also constitute offensive personality.      However, it is
troubling that the referee scoured the record to independently
decide that Attorney DeLadurantey's comments to H.M. "appear to
have been 'couple's banter' made in the context of a private,
personal   relationship."    The   referee   then    engaged  in
inappropriate speculation, concluding that the "real" reasons
H.M. eventually left the firm was due to a "break-up" that the
referee attributed to tension over H.M.'s frequent vacations.

                                            11
                                                                         No.     2020AP1616-D



to make them at all.             It appears they stem from the referee's

incorrect    assumption         that    legally,       a   violation      of     SCR    40.15

(violation of the Attorney's Oath) requires that the attorney's

challenged       conduct        also        violated       SCR     20:8.4(i)         (sexual

harassment).10         This     is    incorrect.           These   are    separate      rule

provisions.       A violation of SCR 20:8.4(i) is not a required

element    for    a    violation       of    the    Attorney's        Oath,      SCR    40.15

enforced pursuant to SCR 20:8.4(g).                         As such, the referee's

lengthy sexual harassment analysis, including his assessment of

the "welcomeness" of Attorney DeLadurantey's conduct, and the

additional findings pertaining to that analysis are misplaced

and we reject them.

     ¶24    The       referee        also     erroneously          assumed       that     the

discussions       H.M.         and     Attorney          DeLadurantey          had      about

"boundaries"      pertained          only    to    travel     housing      arrangements.

However,    the       record    shows       that    in     December      2015,       Attorney

DeLadurantey acknowledged that:

     [T]here was a discussion of the two hand holding
     occasions.    At that time, [H.M.] did indicate she
     wasn't comfortable with it, that he was married, and
     that their mutual faiths . . . wouldn't approve of
     such contact.   [H.M.] indicated that the hand holding
     should   stop   before   something   happened.     Mr.
     DeLadurantey agreed, apologized for having held her
     hand, and never did it again.




     10The referee queried, "[i]f DeLadurantey's conduct was
welcome (which, presumably, was the primary basis for [OLR's]
dismissal of the sexual harassment charge), how could the same
conduct be offensive?" (Emphasis in original omitted).

                                             12
                                                               No.    2020AP1616-D



     ¶25    The referee also erroneously accuses H.M. of "moving

the goal posts", that is, being inconsistent with respect to

permissible "boundaries."           The referee apparently faults H.M.

because she initially expressed discomfort about staying in a

shared    Airbnb   lodging    but   later    she   agreed    to     and   approved

various Airbnb accommodations for business travel.                   However, as

noted above, the record does not support the finding that H.M.'s

reference to "boundaries" only pertained to travel lodging.                     We

see no evidence that H.M.'s position regarding unwanted sexual

contact ever changed, nor that she conceded her "boundaries"

changed.     Therefore, we deem clearly erroneous the referee's

finding    that     H.M.     "conceded      the    goal     posts     seemed   to

move . . . ."      We accept and affirm only factual findings 1-3 in

the referee's report.11


     11The first three findings in the referee's report state as
follows:

          1. The respondent was licensed to practice law in
     the State of Wisconsin on April 18, 2007. He operates
     his own law firm, located in Brookfield, Wisconsin.

          2. On May 17, 2020, the respondent entered a plea
     of   "no   contest"  to   the  charge   of  "offensive
     personality" contained in OLR's Complaint filed on
     September 29, 2020.   Before and at the time the plea
     was entered the respondent was represented by counsel,
     and he fully understood the rights he was waiving by
     entering the plea, as the record of the proceedings
     shows.

          3. Upon my independent review of the allegations
     contained in the Complaint, I find that the Complaint
     contains an adequate factual basis for the charge of
     "offensive personality."

                                      13
                                                                           No.     2020AP1616-D



       ¶26        The referee's faulty analysis caused the referee to

conclude          that    Attorney      DeLadurantey's          conduct   did     not,    as   a

matter of law, constitute offensive personality under SCR 40.15

and SCR 20:8.4(g).                 In the referee's view, H.M. and Attorney

DeLadurantey had a lengthy platonic relationship which involved

occasionally             sharing     hot     tubs,     mutual     back    rubs,     and   hand

holding, which he deemed to be all voluntary, "welcome" conduct.

The referee thus concludes that the San Francisco incident could

not have been unwelcome and therefore was not "offensive" as

that term is used in SCR 40.15.                        In short, the referee assumes

that    because          H.M.   had     enjoyed        spending    time     with     Attorney

DeLadurantey and was comfortable with sharing a hot tub at a

hotel       and    shoulder        rubs12    it   was    not    offensive    for     Attorney

DeLadurantey             to   suggest       his   employee      purchase     "lucky       trial

underwear" while they were shopping during a business trip, or

to drunkenly run his "hands up and down her arms and legs" or,

after she informed him this overture made her nauseous, to climb

into her bed a few hours later.                        We flatly reject the referee's




       In her deposition, H.M. testified there were a few
       12

occasions she asked Attorney DeLadurantey for "a shoulder rub."
H.M. described this conduct as friendly, not flirtatious.     In
other words, H.M. did not consider a shoulder rub to be sexually
suggestive physical contact.

                                                  14
                                                                         No.     2020AP1616-D



characterization of these events.13                      A subordinate attorney who

befriends the boss should not be assumed to "welcome" the boss's

drunken     sexual    overtures     when       the       employee   has    unequivocally

rejected such advances.

      ¶27    The     referee's     analysis         fails    because      a     failure   to

abstain     from    offensive      personality           under   the     Attorney's     Oath

does not require that the attorney's conduct constitute sexual

harassment under SCR 20:8.4(i).                    Additionally, it fails because

the   referee        disregards        the        critical       fact     that     Attorney

DeLadurantey was, at all times, H.M.'s employer.14

      ¶28    What     then    is   required         to    constitute      a     failure   to

abstain from offensive personality under the Attorney's Oath?

Our profession requires attorneys to maintain certain standards

of conduct.        See, e.g., SCR 20:3.1; SCR 20:8.4; and SCR 62.02.

The   Attorney's      Oath     taken     by    every       lawyer   when       admitted   to

practice     requires        attorneys       to    "abstain       from    all     offensive

personality" and we have disciplined attorneys for failing to do


       The OLR notes that even if the "welcomeness" of Attorney
      13

DeLadurantey's conduct is deemed relevant (which it disputes),
an objective, reasonable and prudent person would have no
trouble ascertaining that H.M.'s consistent rejection of
Attorney DeLadurantey's physical advances signaled that those
attempts were not welcome. We agree. The record is clear that
H.M.   clearly    and   repeatedly    signaled   that    Attorney
DeLadurantey's drunken sexual overtures in San Francisco were
unwelcome, and any finding to the contrary is clearly erroneous.

       Referencing Attorney DeLadurantey's comments about H.M.'s
      14

appearance, the referee opines, "it is likely that these
comments were not made to [H.M.] as an employee but were instead
made   to    [H.M.]  as    a   female   friend   and   traveling
companion . . .."

                                              15
                                                                          No.        2020AP1616-D



so.15        We have stated, moreover, that an attorney may violate the

Attorney's Oath by conduct that occurs out of court as well as

by      in-court      conduct.         See In     re     Disciplinary            Proceedings

Against Johann,           216        Wis. 2d 118,        574       N.W.2d 218           (1998).

However, its application is restricted to conduct that reflects

adversely        on   a   person's      fitness     as      a    lawyer.         Johann       216

Wis. 2d at 122.

        ¶29     The referee is correct that we must take care that the

term "offensive personality" not be read to include conduct that

the court, acting on behalf of the state, has no legitimate

interest in prohibiting.                We also take care to limit the scope

and application of the Attorney's Oath so that it does not reach

constitutionally protected conduct or significantly inhibit an

attorney's        exercise      of    the   right      of       free    speech.          In    re

Disciplinary          Proceedings       Against     Sommers,           2012     WI     33,    339

Wis. 2d 580, 811 N.W.2d 387.                The conduct we regulate by this

rule transcends mere incivility.                       However, the provisions of

that oath are expressly incorporated into the rules promulgated
by this court governing the professional conduct of attorneys.

Under those rules a violation of the Attorney's Oath constitutes

professional misconduct.               SCR 20:8.4(g).

        ¶30     We have previously ruled that sexually inappropriate

language        and   conduct    may    constitute       offensive         personality         in

        This court has upheld the constitutionality of the
        15

"offensive personality" phrase in the Attorney's Oath as applied
to an attorney's professional conduct.    See In re Disciplinary
Proceedings Against Beaver, 181 Wis. 2d 12, 510 N.W.2d 129
(1994).

                                            16
                                                                            No.      2020AP1616-D



various scenarios:               trading surreptitiously taken photographs of

nude        minors       without        their       consent,       In     re      Disciplinary

Proceedings Against               Bruckner, 161 Wis. 2d 385, 467 N.W.2d 780

(1991); using the state's e-mail system to send and receive

sexually       explicit          e-mail       messages       and   making      inappropriate

comments      to     a    county     employee       in   a    work      environment;      In    re

Disciplinary         Proceedings           Against       Beatse,     2006      WI     115,     297

Wis. 2d 292, 722 N.W.2d 385; repeatedly asking a woman divorce

client       explicit          questions      about    her     sexual     behavior;      In     re

Disciplinary Proceedings Against Heilprin, 168 Wis. 2d 1, 482

N.W.2d 908 (1992); and shouting obscenities at a female client,

Public Reprimand of Richard L. Jones, No. 1992-17.16

       ¶31     Here, the complaint alleges that, during a business

trip a law firm partner - while intoxicated – made unwelcome

sexual advances to a subordinate associate which were clearly

rebuffed,       then       the      same      evening        the   lawyer      entered       that

employee's         separate        bedroom      without       permission       and     climbed,

uninvited, into the employee's bed.                           We refuse to ignore such
behavior       on        the     part    of     a     supervising        attorney       with    a

subordinate employee.                   To do otherwise would condone behavior

       Electronic
       16            copy   available    at   https://compendium.
wicourts.gov/app/raw/000311.html).       Sexually   inappropriate
language and conduct is by no means the only type of behavior
that can constitute offensive personality under SCR 40.15 and
SCR 20:8.4(g).     See, e.g., In re Disciplinary Proceedings
Against Blask, 216 Wis. 2d 129, 573 N.W.2d 835 (1998) (lawyer
committed offensive personality by engaging in a loud physical
confrontation with a 67-year-old man leaving the register in
probate's office and, in separate incident, shoving a high
school basketball referee over a game call).

                                                 17
                                                                        No.     2020AP1616-D



that is detrimental to the reputation and integrity of the legal

profession.         Because      of     Attorney    DeLadurantey's            position     as

H.M's      supervisor,      he    put     H.M.     in   an   impossible            position.

Additionally,        Attorney         DeLadurantey      held      the       keys    to    her

success.       If    she     crossed      him,   she    risked        professional        and

financial harm.            Attorney DeLadurantey's offensive conduct to

H.M. in San Francisco, given the context of their employer-

employee relationship, clearly crossed the line separating the

personal from the professionally offensive, showed a lack of

trustworthiness        and       reflected       poorly      on      his      professional

judgment and ability, thereby reflecting adversely on Attorney

DeLadurantey's fitness to practice law.

      ¶32    Accordingly, we accept the referee's Finding #3 that

that the complaint contains an adequate factual basis for a

charge of "offensive personality" and his conclusion that the

allegations in the complaint demonstrate by clear, convincing,

and satisfactory evidence that Attorney DeLadurantey's conduct

in   San    Francisco       violated      the    Attorney's          Oath     constituting
offensive     personality,         in    violation      of     SCR    40.15,        enforced

pursuant to SCR 20:8.4(g).

      ¶33    We now consider the appropriate sanction.                             We weigh

the seriousness, nature and extent of the misconduct; the level

of discipline needed to protect the public; the need to impress

upon the attorney the seriousness of the misconduct; and the

need to deter other attorneys from similar misconduct.                                In re

Disciplinary        Proceedings        Against     Eisenberg,        2004     WI    14,   269
Wis. 2d 43, 675 N.W.2d 747.               Sources of guidance in determining
                                            18
                                                                   No.     2020AP1616-D



appropriate     sanctions    are:        prior   case     law;    aggravating       and

mitigating      factors;    and    ABA    Standards       for     Imposing       Lawyer

Sanctions.      In re Disciplinary Proceedings Against Arthur, 2005

WI 40, 279 Wis. 2d 583, 694 N.W.2d 910.

       ¶34    Ironically, Attorney DeLadurantey appears more mindful

of his own culpability than does the referee, acknowledging that

his conduct in San Francisco was wrong.                   The referee, however,

suggests that Attorney DeLadurantey's conduct to H.M. merits no

discipline, citing In re Disciplinary Proceedings Against Johns,

2014    WI    32,   353    Wis. 2d 746,        847   N.W.2d 179          (finding    no

SCR 20:8.4(b) violation despite an attorney's conviction for the

vehicular homicide of his brother in light of evidence showing

the exceedingly anomalous nature of the attorney's conduct and

his    full     acceptance        of    responsibility          for      its     tragic

consequences).      Johns was a very different case.                  Attorney Johns

was criminally prosecuted then charged with a violation of SCR

20:8.4(b), which states that it is professional misconduct to

commit a criminal act that reflects adversely on the lawyer's
honesty,      trustworthiness      or    fitness     as    a     lawyer     in   other

respects.      Attorney Johns was deeply remorseful and had served

prison time for his conviction.               We concluded that the accident

did not reflect adversely on John's fitness as a lawyer.                             By

contrast, Attorney DeLadurantey was not criminally charged for

his misconduct.       His misconduct involved a subordinate employee

at his law firm and does reflect on his fitness as a lawyer.

       ¶35    The referee points to ABA Comment [2] to ABA's Model
Rule 8.4, upon which SCR 20:8.4 was based, which states:
                                         19
                                                                       No.    2020AP1616-D


     Many kinds of illegal conduct reflect adversely on
     fitness to practice law, such as offenses involving
     fraud and the offense of willful failure to file an
     income tax return.   However, some kinds of offenses
     carry no such implication.         Traditionally, the
     distinction was drawn in terms of offenses involving
     "moral turpitude." That concept can be construed to
     include offenses concerning some matters of personal
     morality, such as adultery and comparable offenses,
     that have no specific connection to fitness for the
     practice of law. (Emphasis added.)
     ¶36    The referee argues this court should overlook Attorney

DeLadurantey's       conduct        on     the        grounds       that     an   office

extramarital      relationship      is    not     necessarily         an    offense    that

reflects adversely on a lawyer's fitness to practice law.                              This

perspective      completely       ignores       the   actual       record    before        us.

Attorney     DeLadurantey      made       unwanted         sexual     overtures       to     a

subordinate employee on a business trip, and that does reflect

adversely on his fitness to practice law.

     ¶37    The parties both request a private reprimand and the

referee agreed a private reprimand would be appropriate if we

decline    to    dismiss    the    case     or    impose      no    discipline.            The

collective      recommendation       reflects         an    unfortunate       historical
reality.        Under past precedent, a lawyer's sexually offensive

language and conduct has often received no more than a private

or public reprimand.          See, e.g., Private Reprimand No. 1991-6

(private reprimand imposed on lawyer who, while awaiting the

return of a jury, approached a female law enforcement officer at

a   courthouse     and     made    statements          that     she    interpreted         as

sexually aggressive, later grabbed her shoulders and attempted
to embrace her, and later approached a different female officer,


                                           20
                                                                            No.     2020AP1616-D



pushed her against a wall and made suggestive and disparaging

remarks);         Private    Reprimand          No.      2008-38       (private         reprimand

imposed on an attorney who made sexually suggestive comments to

a co-worker over a period of several years and on one occasion,

kissed     the     co-worker       without          consent);     Private    Reprimand          No.

2015-2      (imposing       private       reprimand        on     attorney        who    grabbed

breast     of     female     employee          of    a   bar,     made    several        sexually

suggestive and offensive comments to her, followed her home, was

arrested, and charged with fourth-degree sexual assault).                                      Past

precedent         constrains       us    to     impose      no     more     than     a       public

reprimand on Attorney DeLadurantey, but we take this opportunity

to remind practitioners that we are applying increasing scrutiny

to attorneys' sexual misconduct.                          Compare In re Disciplinary

Proceedings Against Ritland, 2021 WI 36, 396 Wis. 2d 509, 957

N.W.2d 540.         We do so because sexual harassment comes at a heavy

price      for    victims        who    can     suffer     significant        psychological

effects      as    well     as    job-related            costs,       including     job       loss,

reputational harm, impairment of professional opportunities, and
irreparable damage to interpersonal relationships at work.                                       At

the risk of redundancy, we emphasize that sexual misconduct by

attorneys, whether with clients or non-clients, is not taken

lightly.          Ritland, 396 Wis. 2d 509, ¶39.

      ¶38        We turn to the question of costs, which are $20,530.47

as    of    November        4,    2021.             Attorney     DeLadurantey        filed       an

objection to costs, arguing that SCR 22.24(1m) merits reducing

the     costs      imposed       on     him.         Supreme      Court     Rule        22.24(1m)
articulates        six    factors       we     consider        when    evaluating        a   costs
                                                21
                                                                           No.     2020AP1616-D



challenge.          First, we consider the number of counts charged,

contested,      and    proven.       In    Attorney         DeLadurantey's           view    the

OLR's "major focus" was the sexual harassment charge that the

OLR    eventually      dismissed.          He    argues          that    because      the    OLR

dismissed this count, no costs should be assessed in connection

with the OLR's pursuit of this violation.                           Second, we consider

the nature of the misconduct.                   Attorney DeLadurantey says that

had   the     offensive     personality         been      the     only    claim      from    the

outset, the costs incurred would have been substantially lower.

Third, we consider the level of discipline sought by the parties

and recommended by the referee.                      The parties and the referee

recommended      a    private     reprimand          or    dismissal.              Fourth,    we

consider       Attorney         DeLadurantey's              cooperation            with      the

disciplinary         process.         It        is     undisputed          that       Attorney

DeLadurantey         cooperated     throughout            the    disciplinary        process.

Fifth, we consider prior discipline.                       Attorney DeLadurantey has

no    prior    disciplinary       record.            Finally,      we     consider        "other

relevant circumstances."              Attorney DeLadurantey                    contends that
the "sexual harassment claim was poorly based in fact from the

start and all costs in furtherance of the OLR's attempts to

satisfy that claim should not be assessed."                                He suggests we

impose ten percent of the total costs, or $2,053.05.

       ¶39    The     OLR   maintains      that       the       sexual     harassment        and

offensive personality claims were intertwined; the OLR's counsel

spent time concurrently pursuing both.                          The OLR reminds us that

traditionally,        costs   are    not    reduced         even        when   a   respondent


                                           22
                                                                 No.   2020AP1616-D



prevails on several counts, and cites several cases in support

of this assertion.

     ¶40    We agree with the OLR.            We decline to deviate from our

long-standing disinclination to apportion costs on the number of

counts proven or unproven.17          We note, moreover, that the referee

found the pre-appellate costs to be both reasonable in amount

and necessarily incurred, stating:

     Having read and made notes on the hundreds of pages of
     exhibits   provided   by  both  counsel,   and  having
     performed many hours of research, I am in a good
     position to assess the work that went into this case.
     I find that the sum of $18,311.47 is reasonable, and
     the costs enumerated were necessarily incurred by the
     [OLR] in this matter.
     ¶41    We acknowledge that Attorney DeLadurantey has, by all

accounts, cooperated completely with this disciplinary matter.

He entered a no contest plea to offensive personality, but the

referee undertook a lengthy analysis and issued a problematic

report,    resulting     in    the   OLR's    appeal.      The   referee    billed

$5,920.74    for    the       time   spent     writing     his     report   which,

unfortunately      has   delayed     and     complicated    this    matter.     We

reduce the costs billed for writing the report by 50 percent or

$2,960.37.    We direct Attorney DeLadurantey to pay the remaining

     17See, e.g., In   re   Disciplinary   Proceedings   Against
Eisenberg, 144 Wis. 2d 284, 423 N.W.2d 867 (1988) (declining
respondent's request to apportion costs according to the number
of misconduct counts that resulted in determinations of
professional misconduct); In re Disciplinary Proceedings Against
Konnor, 2005 WI 37, 279 Wis. 2d 284, 694 N.W.2d 376 (rejecting
argument that costs not be assessed because he would have agreed
to a public reprimand, which the referee ultimately recommended
as discipline).

                                        23
                                                                 No.   2020AP1616-D



costs   of    $17,570.10.         Finally,    we    reject       the    referee's

unsupported recommendation that we "seal" this case.

    ¶42      IT IS ORDERED that, as discipline for his professional

misconduct        and    violation    of     SCR    40.15,        enforced     via

SCR 20:8.4(g), Nathan E. DeLadurantey is publicly reprimanded.

    ¶43      IT IS FURTHER ORDERED that within 60 days of the date

of this order, Nathan E. DeLadurantey shall pay to the Office of

Lawyer Regulation $17,570.10 for the costs of this proceeding.

    ¶44      IT   IS    FURTHER   ORDERED    that   the    Office      of   Lawyer

Regulation shall advise this court if Nathan E. DeLadurantey

fails   to   comply     with   all   conditions     of    this     order.      See

SCR 22.28(2).

    ¶45      BRIAN HAGEDORN, J., I concur only in the mandate.




                                      24
                                                               No.   2020AP1616-D.awb


       ¶46     ANN WALSH BRADLEY, J.             (concurring).        I considered

joining only the mandate of this per curiam and writing nothing

more, as does my colleague Justice Brian Hagedorn.                    For me, that

would    accomplish      a    total    disassociation       from     the    opinion's

discussion, a desired goal.                 Ultimately, however, I decided to

write separately to address some of the blatant infirmities of

the opinion.

       ¶47     First and foremost, I stress that this is a lawyer

discipline case.          Nevertheless, the majority skews the focus,

spending more ink on addressing the perceived assumptions and

conduct of the referee, rather than on the actual conduct of the

lawyer.       What started out as a case where the Office of Lawyer

Regulation was seeking only a private reprimand has certainly

escalated well beyond its modest beginning.

       ¶48     Referees serve at the pleasure of the court, as do

most    of    the   court's    appointees.         The   undertones    of    the   per

curiam should issue an alert:                    Appointees beware, lest your

conduct       become   the    focus    of    future   public   discussion.         The
majority's skewed focus sets a dangerous precedent.

       ¶49     And speaking of precedent, the majority would have the

reader       believe   that   Attorney       Nathan   DeLadurantey     is    actually

deserving of greater discipline than a mere public reprimand,

but its hands are tied.               It asserts that because the court is

"[c]onstrained by prior precedent, we elect to impose a public

reprimand rather than a more severe action."                       Per curiam, ¶3.

Nonsense.        One need look only to the recent case of                      In re
Disciplinary Proceedings Against Meyer to know that when the

                                             1
                                                                      No.    2020AP1616-D.awb


court so desires, it can toss precedent to the wind, ignoring it

completely.1        The imposition of a public reprimand, one of the

lowest levels of attorney discipline, appears markedly at odds

with the court's discussion that takes the referee to task for

failing to recognize the serious nature of the offense.                                   Id.,

¶¶34-36.     Its claim that it is constrained by precedent here

appears disingenuous.

     ¶50    After       setting      forth    the    facts      and    the      standard   of

review,    the      per    curiam     directs       its    focus      on       the   referee,

describing       his      report,     among       other    things,        as    "internally

inconsistent."          Id., ¶17.         This brings to mind the adage that

one can see the splinter in a neighbor's eye, but not the log in

their own.

     ¶51    The per curiam is marred by internal inconsistency.

Detailing     some        of   the     cases,       the     per     curiam       ultimately

acknowledges        that    "[w]e     have    previously          ruled     that     sexually

inappropriate        language       and    conduct        may   constitute           offensive

personality."          Id., ¶30.      Yet, at the outset of its discussion,
the per curiam takes the referee to task for making "wholly

superfluous         factual       findings         regarding          whether         Attorney

DeLadurantey's conduct legally constituted sexual harassment."

Id., ¶18.        The majority can't have it both ways:                               either a

discussion     of      sexually      inappropriate        language        and    conduct    is


     1 In a case released only a few weeks ago, In re
Disciplinary Proceedings Against Meyer, 2022 WI 39, ___ Wis. 2d
___, ___N.W. 2d ___, not only did the court fail to follow
existing precedent, it failed to cite any precedent whatsoever
that supported the level of discipline to be imposed.

                                              2
                                                             No.   2020AP1616-D.awb


relevant because it can constitute offensive personality subject

to   discipline,   or   discussion    of     it   by    a   referee   is    "wholly

superfluous."      Which is it?

      ¶52   Because     the   per   curiam    is       skewed   in    its    focus,

disingenuous in its claim of being constrained by precedent in

its choice of the level of discipline to impose, and marred by

internal inconsistency, I respectfully concur.




                                      3
    No.   2020AP1616-D.awb




1